Citation Nr: 0617396	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increase in the 30 percent evaluation 
currently assigned for residuals of a gunshot wound (GSW) and 
fracture of the left humerus, involving Muscle Group (MG) V.

2. Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of GSW of the left (minor) 
arm.

3. Entitlement to an increase in the 10 percent evaluation 
currently assigned for residual shrapnel scars of the chest 
and abdomen with retained foreign bodies, involving MG XIX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1942 to August 
1945.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from July 2000 and January 2001 
decisions by the RO. In December 2003, the Board remanded 
this case to the RO for additional development.

In June 2005, the Board denied increased ratings for the 
three disabilities shown on the title page.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2006, the Court vacated the 
Board decision and granted a joint motion for remand.

The Board notes that the February 2006 joint motion for 
remand raises the issue of entitlement to service connection 
for disorder of the left wrist and hand as part and parcel of 
the veteran service-connected GSW residuals.  This matter has 
not been developed for appellate review and is referred to 
the RO for actions deemed appropriate.


FINDINGS OF FACT

1. The residuals of a GSW and fracture of the left (minor) 
humerus, involving MG V, is assigned the maximum schedular 
rating and is not shown to cause any functional limitation 
beyond that contemplated for severe muscle damage.

2. The residuals of the GSW to the left (minor) arm include 
pain, limitation of motion, and a tardy ulnar palsy secondary 
to the valgus deformity of the elbow without any functional 
limitation due to pain or during flare-ups.
3. The shrapnel scars of the chest and abdomen with retained 
foreign bodies, are most recently described as not involving 
damage to the abdominal or chest muscles; are noted to be 
superficial, nontender, not fixed, without keloid formation, 
scaling or erythema; do not cause any limitation of motion; 
and do not exceed an area of 144 square inches (929 sq. cm) 
or greater.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
residuals of a GSW and fracture of the left (minor) humerus, 
involving Muscle Group (MG) V have not been met. 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, Part 4, 
Diagnostic Code 5305 (2005).

2. The criteria for an evaluation of 30 percent for residuals 
of a GSW of the left (minor) arm are met. 38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5213, 8516 (2005).

3. The criteria for an evaluation in excess of 10 percent for 
residual shrapnel scars of the chest and abdomen with 
retained foreign bodies, involving MG XIX are not met. 38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.41, 4.56, 
4.73, Part 4, Diagnostic Code 5319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for increased 
ratings for his service-connected disorders was received in 
May 2000.  Notice letters dated in January 2004 and March 
2004 complied with the specific requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the benefits sought on 
appeal.  Because of the Board's actions in this case, to 
include the award of an additional separate 10 percent 
disability rating for the veteran's ulnar nerve impairment, 
there is no prejudice to the appellant in rendering a final 
decision, as the RO will establish an effective date for the 
Board's action.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, VA and private treatment records, as 
well as several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records showed that the veteran sustained a 
through-and-through gunshot wound to the left arm in August 
1944.  The bullet entered posterior-laterally and exited 
medial and posteriorly, fracturing the humerus in the 
supracondylar region (initially described as incomplete 
comminuted, but changed to compound fracture after orthopedic 
evaluation).  Upon exiting, the bullet struck the butt of his 
rifle and shattered causing superficial wounds to the lower 
anterior thoracic and abdominal walls, without penetration 
into the abdominal cavity.  The entrance and exit wounds were 
1-cm. in diameter. X-ray studies showed multiple fragments in 
the anterior chest and abdomen (left hypochondrium), but none 
in the abdominal cavity.  There was no evidence of pneumo 
peritoneum.  The veteran was initially treated at a field 
station, and transferred to a hospital ship and returned 
Stateside for additional treatment.  He required additional 
surgery in October 1944 after developing a large hematoma in 
the left arm, and underwent excision of scar tissue in 
January 1945 for contraction of muscle tissue in the left 
elbow.  The veteran made satisfactory convalescence following 
the multiple surgeries and received therapy and 
convalescence.  A Medical Board Evaluation Report in June 
1945 indicated that the veteran's left arm was functionally 
useful albeit with incomplete supination, and recognized the 
disability to be commensurate with ankylosis of the left 
elbow to the extent that he could not perform the 
requirements of military service.
By rating action in August 1945, service connection was 
established, and a 50 percent evaluation assigned, for 
residuals of GSW and fracture of the left humerus with pain 
and limitation of motion of the elbow, and multiple healed 
scars on the chest and abdomen.

VA medical examination in May 1946, revealed double 5 by 41/2 
inch scars on the anterior left elbow which were not adherent 
or tender.  Elbow flexion was nearly complete with elbow 
extension to 45 degrees beyond the right angle.  Supination 
and pronation were nearly complete though definitely 
(slightly) impaired.  Grip strength in the left hand was 
weakened.  There were multiple scars on the left side of the 
abdomen extending from the nipple to the umbilicus.  The 
upper most scar was about 2 inches in length and the lowest 
scar was about 1-inch in diameter.  The remaining scars 
ranged in size from 1 cm to 1/2-inch with some discoloration 
of scars due to retained powder and foreign bodies.  The 
abdominal scars were not adherent and symptomatic.  The 
diagnoses included residuals of GSW to the left elbow causing 
compound comminuted fracture of the supracondylar of the left 
humerus with restricted motion at the elbow from nearly 
complete flexion to extension of 45 degrees beyond the right 
angle, and slightly restricted pronation and supination; easy 
fatigability of the left arm with aching in wet weather, 
weakened grip strength, healed scars and symptomatic lesions, 
and multiple superficial and symptomatic chest and abdominal 
scars.

A private medical report in September 1946 showed free range 
of motion in the left shoulder, limitation of flexion of 5 
degrees with 35 degrees of extension at the elbow, and 
incomplete supination to about 10 degrees.  There were 
multiple scars about the left elbow with fixation of an 
operative scar on the humerus and partial loss of biceps 
muscle with bulging of remaining muscles above the scar.  
There were approximately a dozen scars on the lower left 
chest and upper left abdomen with lead visible in some of the 
scars and large particles palpable beneath the skin.  The 
veteran reported decreased sensation in the left hand and 
discoloration of skin in cold weather.

By rating action in September 1946, the RO assigned a 30 
percent evaluation for scar residuals of a GSW and fracture 
of the left humerus with limitation of motion, involving 
Muscle Group (MG) II, and a 10 percent evaluation for 
multiple scars on the chest and abdomen with retained foreign 
bodies involving MG XIX.  The combined rating was 40 percent.

Following VA examination in November 1967, which showed 
marked limitation of pronation in the left elbow, the RO 
assigned a separate 20 percent evaluation for residuals of 
GSW to the left arm with limitation of pronation, effective 
from October 9, 1967; the date of receipt of a claim for 
increase. 38 C.F.R. § 3.400(o)(1).  The current evaluations 
for all three disabilities continued in effect when the 
veteran sought an increased rating in May 2000.

On VA joint examination in June 2000, the veteran complained 
of continuous pain in the left elbow, slight numbness in the 
arm, and difficulty sleeping because of left arm discomfort.  
Weather had little effect on his left arm.  The veteran 
retired from working at age 62, and reported losing very few 
days due to his left arm disability. On examination, there 
was no swelling, instability, or locking.  There was 20 
degrees of valgus deformity in the elbow, two 9-cm medial 
scars over the elbow and proximal forearm, a 4-cm scar over 
the dorsum of the left elbow, and pain on palpation of the 
radial humeral area of the head.  Tinel's sign was positive 
at the ulnar aspect, but there was no evidence of sensory 
deficit of either upper extremity. Handgrip on the left was 
3/5.  There was 35 degrees of flexion contracture of the 
elbow, with flexion to 115 degrees, extension to -35 degree, 
supination to 15 degrees, and pronation to 70 degrees.  There 
was negative Allen's testing in the left hand.  Adduction of 
the first metacarpal was to the point where there was a 6 cm 
distance between the flexion crease of the interphalangeal 
joint of the thumb and the palmar crease of the ring finger.  
He could abduct to the point where there was 30 degrees 
abduction between the first and second metacarpal.  There was 
some tenderness on palpation of the first carpometacarpal 
joint.  Range of motion of the metacarpalphalangeal joint of 
the fingers was to 90 degrees with full extension. X-ray 
studies showed degenerative changes in the elbow with 
ossification along the distal humerus, possibly related to 
the prior trauma, and at the insertion of the triceps tendon.  
The diagnoses included residuals of GSW to the left upper 
extremity involving the proximal forearm and elbow with 
degenerative joint disease of the left elbow, particularly 
the radial humeral area and a tardive ulnar palsy at the 
ulnar nerve at the elbow.  The examiner commented that the 
examination was conducted during a period of quiescent 
symptoms. He stated that during flare-ups, which the veteran 
reported occurred almost never, the physical findings could 
be significantly altered, but that he could not quantify the 
extent of additional range of motion loss.

On VA scar examination in September 2000, the veteran 
reported that his GSW residuals had gotten worse over the 
past two years.  He denied any increase in symptoms during 
inclimate weather, but said that sometimes he was awakened at 
night because of discomfort in the left arm.  He reported 
increased fatigability and a decrease in his activities 
because of pain.  On examination, there were approximately 
seven scars around the left elbow and arm, ranging between 1 
to 5 cms, mostly hypopigmented, linear, and narrow.  There 
was a 16 cm scar on the inner aspect of the elbow with a 
branching aspect of about 4 cm in length.  The scars were 
hypopigmented and had associated retraction with deformity of 
the overlying tissue.  There was a separate 4-cm scar near 
the larger scar, and a 1.5 by 1.5 cm scar at the crux of the 
elbow.  There was numbness over a large aspect of the volar 
surface of the left upper extremity and deformity of the left 
biceps muscle with decreased grip strength.  There were two 
large, numb, hypopigmented scars along the left buttock and 
high flank measuring about 5 by .5-cm and 5 by 1-cm.  There 
were visible pieces of shrapnel scattered along the same area 
with multiple other smaller punctuate hypopigmented scars and 
patch numbness around the area.  The diagnosis was status 
post GSW to the left upper extremity and thorax with residual 
symptoms and findings as described above.  

On VA joint, muscle, neurological examination in August 2004, 
there was obvious deformity of the biceps due to rupture of 
the tendon at the elbow and retraction, proximally.  There 
was a well-healed, inverted Y-shaped scar over the 
antecubital space extending into the forearm measuring 17-cm 
at the longest part and 9-cm at the shortest leg of the scar.  
There was 15 degrees of valgus deformity of the elbow, with 
flexion to 120 of possible 135 degrees, and extension to -50 
degrees (normal 0 degrees).  Pronation was to 60 degrees and 
supination to 10 degrees with normal being 90 degrees in each 
direction.  There was minimal discomfort on palpation of the 
left wrist with diminished sensation over the ulnar 
distribution of the left forearm and hand.  Strength at the 
wrist was 4/5 on flexion, extension, and radial and ulnar 
deviation.  Wrist flexion was 20 of 80 degrees; extension 30 
of 70 degrees; radial deviation 0 of 20 degrees, and ulnar 
deviation was 20 of 45 degrees.  Adduction and abduction 
strength was 3/5, with flexor digitorum profundus and 
sublimes to the ring finger and little fingers on the left of 
3/5.  The median-nerve-supplied profundus and sublimes to the 
index and long fingers was 5/5.  Grip strength was 3/5, and 
Phalen and Tinel's sign were negative at the wrist.  
Repetitive flexion and extension activity testing for pain, 
weakness, and fatigability showed no change in range of 
motion or pain pattern.  The diagnoses included status post 
rupture of the left biceps brachii, advanced degenerative 
joint disease of the left elbow with a tardy ulnar palsy 
secondary to the valgus deformity of the elbow, and 
degenerative joint disease of the left, first carpometacarpal 
joint.

On VA scar examination in March 2005, the examiner indicated 
that he had reviewed the claims file and included a detailed 
description of the veteran's medical history.  There was a 
3.5-cm scar and a 5.5-cm by 5-mm horizontal scar below the 
left nipple.  The scars were shinny, almost totally 
imperceptible and were the same color as the surrounding 
skin.  They were not indented, and there was no scaling, 
keloid formation, erythema, or puckering.  There was a 2 1/2- 
cm, slightly diagonal scar below that which was 6.5 by 1-cm 
at the widest point.  It was flat and paler than the 
surrounding tissue and was not tender or fixed with no keloid 
formation.  There was a pinpoint spot of erythema 
approximately in the center of the scar.  Below that, by 
about 2.5-cm, there was a very small 1-cm by 3-mm nontender, 
flat, fixed scar without scaling or keloid formation.  One 
cm. below that was a 1-cm by 3-mm scar.  At 12.5 cm. below 
the nipple on the left side in the lower rib cage, there was 
a 6- cm by 5-mm horizontal, nontender, nonfixed, flat scar 
that was slightly lighter than the surrounding tissue.  Below 
that and medial to the left ribcage in the left upper 
quadrant of the abdomen there were multiple, very faint, 
slightly shinny scars ranging from 3-mm to 1.5-cm of ill 
defined shapes.  They were the same color as the surrounding 
tissue, nontender, nonfixed, flat, and very superficial, 
without erythema or scaliness.  In the same area, there were 
approximately seven little darkened spots of very superficial 
shrapnel without swelling or erythema.  They were pinpoint in 
size and there appeared to be no damage to the abdominal or 
chest muscles.  There was no defect in the abdominal or chest 
muscles or any limitation of motion with movement and flexion 
of the head and twisting of the abdomen, and no limitation of 
motion in the left arm from the chest and abdominal scars.  
The diagnoses included superficial scars on the left chest 
and upper abdomen with no residual pain or limitation of 
motion and no damage to the underlying muscles, and retained 
shrapnel, superficial, skin of the left upper abdominal area.

VA treatment records associated with the claims file during 
the pendency of the appeal show that the veteran was seen on 
numerous occasions for various maladies from 1999 to 2004.  
The clinical finding pertaining to the disabilities at issue 
on appeal were not significantly different from those noted 
on the VA examinations described above and will not be 
repeated.

Law & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations. 38 C.F.R. § 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet.App. 55 (1994)

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities. In this case, the medical evidence of 
record clearly reflects that the veteran is right-handed. 
Thus, the rating for his left arm disability is based on the 
criteria for evaluating disabilities of the dominant 
extremity. Additionally, the record does not show that his 
injury involved more than one muscle group, thus combining 
and elevating evaluations would not yield a severe rating.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. 38 C.F.R. § 
4.55(a) (2005).

§4.56 Evaluation of muscle disabilities. (a) An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury.  Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. 
(iii) Objective findings. Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
(2) Moderate disability of muscles. 
(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. 
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 
(3) Moderately severe disability of muscles. 
(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. 
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  
(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 
(4) Severe disability of muscles. 
(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. 
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. 
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 1155) 
38 C.F.R. § 4.56 (2005)

GSW & Left Humerus Fracture, MG V

The veteran's GSW with fracture of the left humerus is rated 
under DC 5305, for injury to MG V, which relates to damage of 
the flexor muscles of the elbow, consisting of the biceps, 
brachialis, and brachioradialis, and perform the function of 
supination and flexion of the elbow. 38 C.F.R. § 4.73, DC 
5305.

530
3
Group III.

Function: Elevation and abduction of arm to level of 
shoulder; act with 1 and 2 of Group II in forward and 
backward swing of arm. 
 
Intrinsic muscles of shoulder girdle: 
1.	Pectoralis major I (clavicular); 
2.	deltoid. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
20
20

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5305 (2005)

The currently assigned 30 percent evaluation is the maximum 
schedular rating possible for severe injury to MG V involving 
the nondominant extremity. The findings from the several VA 
examinations during the pendency of this appeal show that he 
has diminished strength and limitation of motion in the left 
upper extremity with complaints of pain and discomfort. 
However, there was no evidence of atrophy, impairment of 
coordination, or uncertainty of movement found on any of the 
VA examinations. Furthermore, the veteran is assigned a 
separate evaluation for the limitation of motion of the left 
arm. Accordingly, the Board finds that a rating in excess of 
30 percent for the residuals of the GSW to the left arm, 
involving MG V is not warranted.

Residual GSW Left Arm

The residuals of GSW to the left arm are currently assigned a 
20 percent evaluation for limitation of motion under DC 5213, 
which provides as follows:

5213
Supination and pronation, impairment of:
Major
Minor

Loss of (bone fusion):

  The hand fixed in supination or 
hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the 
arc or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005).

Other potentially applicable Diagnostic Codes include the 
following:

520
6
Forearm, limitation of flexion of:
Major
Minor

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005).

520
7
Forearm, limitation of extension of:
Major
Minor

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2005).

520
9
Elbow, other impairment of Flail joint
60
50

Joint fracture, with marked cubitus varus 
or cubitus valgus deformity or with 
ununited fracture of head of radius
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5209 (2005).

521
0
Radius and ulna, nonunion of, with flail 
false joint
50
40
C.F.R. § 4.71a, Diagnostic Code 5210 (2005).



521
1
Ulna, impairment of:
Majo
r
Mino
r

Nonunion in upper half, with false movement:
 
 

With loss of bone substance (1 inch (2 5 
cms.) or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2005).

521
2
Radius, impairment of:
Majo
r
Mino
r

Nonunion in lower half, with false movement:
 
 

With loss of bone substance (1 inch (2.5 
cms.) or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in upper half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5212 (2005).


  

38 C.F.R. § 4.71, Plate I (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(2005)

851
6
Paralysis of:
Majo
r
Mino
r

Complete; the "griffin claw" deformity, due 
to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar 
eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of 
wrist weakened
60
50

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2005).

The VA examinations conducted during the pendency of the 
appeal showed that in June 2000, the veteran could flex the 
left elbow to 115 degrees, and extend the elbow to -35 
degrees of full extension.  Pronation was to t degrees while 
supination was to 15 degrees.  In September 2000, the 
veteran, as a result of flexion contracture had flexion of 
the left elbow limited to 100 degrees, with decreased 
supination in the left upper extremity, which was not 
described in degrees.  In August 2004, the veteran complained 
of pain in the left elbow, forearm and wrist.  Objectively, 
an obvious deformity of the biceps was noted.  There was a 15 
degree valgus deformity of the left elbow.  Flexion was to 
120 degrees, with extension reported by the examiner as -50 
degrees of full extension.  Pronation was to 60 degrees, and 
supination was to 10 degrees.  Thus, based on the criteria 
cited above, an evaluation in excess of 10 percent is not 
warranted under DC 5206 or DC 5207 for limitation of flexion 
or limitation of extension of the forearm, respectively.  

However, in reviewing the criteria for limitation of 
pronation and supination, the veteran has additional 
limitation of motion compensable at 10 percent under DC 5213, 
impairment of supination and pronation.  In sum, the clinical 
findings from the VA examinations during the pendency of this 
appeal have demonstrated limitation of motion in the left arm 
or elbow of such severity as to warrant a rating of 10 
percent under DC 5207 and 10 percent under DC 5213.  He is 
thus appropriately rated as 20 percent disabled for 
limitation of motion of the left arm.

The Board notes that the 20 percent rating assigned for the 
veteran's service-connected limitation of pronation of the 
left arm under DC 5213 has been in effect over 20 years and 
is therefore protected as a matter of law and appropriately 
rated when considering the limitation of motion noted above.  
See 38 C.F.R. § 3.951(b).  

When examined by VA in August 2004 the veteran was found to 
have a tardy ulnar palsy secondary to a valgus deformity of 
the elbow.  This valgus deformity is shown by the current 
evidence to result in some diminished sensation in the ulnar 
distribution of the left forearm and hand, manifested by 
numbness and pain. The extent of sensory deficit was not 
shown to be more than mild and warrants no more than a 10 
percent under DC 8516 for impairment of the ulnar nerve. 

VA Regulations provide that the 10 percent rating must be 
combined with the evaluation assigned under DC 5213 (See Note 
to DC 5213). Thus, the Board finds that the schedular 20 
percent evaluation currently assigned and protected for 
limitation of motion of the left arm when combined with the 
10 percent rating for the injury shown to the ulnar nerve 
warrants a 30 percent evaluation under DC 5213.  (The 20 
percent protected rating plus the 10 percent nerve rating 
under 38 C.F.R. §  4.25 equals 28 percent, which rounds up to 
30 percent).

There is no evidence of flail joint or nonunion of the radius 
or ulna with false joint or false movement. Thus, a higher 
evaluation under DCs 5209, 5210, 5211, or 5212 is not 
possible.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

Finally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria. 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In this case, while the veteran complained of chronic pain in 
left elbow, there was no objective evidence of any functional 
loss on recent VA examinations. Furthermore, the question of 
functional loss under DeLuca was specifically addressed by 
the examiner in August 2004, at which time he stated that 
there was no functional loss in the left arm due to pain, 
weakness, or fatigability after repetitive movement. 
Accordingly, a higher evaluation in excess of 30 percent for 
functional impairment pursuant to DeLuca is not warranted.

GSW Scars, MG XIX

The veteran's gunshot wound with damage to Muscle Group XIX 
has been evaluated under DC 5319, which provides as follows:

531
9
Group XIX.
Rating

Function: Support and compression of abdominal wall and 
lower thorax; flexion and lateral motions of spine; 
synergists in strong downward movements of arm (1). 
Muscles of the abdominal wall: 
1.	Rectus abdominis; 
2.	external oblique; 
3.	internal oblique; 
4.	transversalis; 
5.	quadratus lumborum. 

    Severe
50

    Moderately Severe
30

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5319 (2005).

Here, the evidentiary record shows that the veteran has no 
actual or function impairment of MG XIX. The service medical 
records and the findings from the several VA examinations 
during the pendency of the appeal have shown no limitation of 
motion or functional impairment in the chest or abdomen due 
to the shell fragment scars.  The current findings showed 
only superficial, well-healed scars without pain, tenderness, 
or any damage to the underlying muscles.  Although the 
Diagnostic Code used to rate the multiple shrapnel wounds 
corresponds to muscle injury, the 10 percent evaluation 
assigned was for the residual scars with retained foreign 
bodies.  The service medical records showed that the shell 
fragments did not penetrate the abdominal or chest walls and 
were logged in the soft tissue, and the current findings do 
not show any significant changes in the scars.

At this point the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran. See VAOPGCPREC 7-2003.

In this case, the RO considered both the old and the revised 
criteria and determined that a higher rating for the multiple 
scars was not warranted under either.  The veteran and his 
representative were provided both sets of criteria and were 
given an opportunity to respond.  Accordingly, the veteran 
will not be prejudiced by the Board's review of this issue as 
due process requirements have been met. VAOPGCPREC 11-97 at 
3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary. 

780
3
Scars, superficial, poorly nourished, with 
repeated ulceration
10
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 
2002)

7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
8 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002)

780
5
Scars, other.

Rate on limitation of function of part affected.
8 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 
2002)

As discussed above, the scars on the chest and abdomen have 
never caused any actual or functional limitation of motion. 
Thus, a higher rating under the old Diagnostic Codes are not 
applicable.

For an evaluation in excess of 10 percent under the revised 
rating criteria for scars, the evidence would have to show 
the following:

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005)

In the absence of greater severity of the multiple abdominal 
and chest scars, the 10 evaluation currently assigned is 
entirely appropriate and fully comports with the applicable 
schedular criteria. The Board also finds that no higher 
evaluation can be assigned pursuant to any other potentially 
applicable diagnostic code associated with scars and their 
residual effects. See 38 C.F.R. § 4.118 (effective prior to 
and from August 30, 2002). 

Lastly, the Board recognizes that when the veteran's service-
connected scars were examined by VA in March 2005, the 
examiner noted that in the area of the scaring of the left 
upper quadrant of the abdomen there were approximately seven 
little darkened spots of very superficial shrapnel without 
swelling or erythema.  The examiner stated that they were 
pinpoint in size and that there appeared to be no damage to 
the abdominal or chest muscles.  Essentially, these 
asymptomatic shrapnel fragments cause no impairment to the 
abdominal or chest muscles and considering the totality of 
the circumstances do not entitle the veteran to a separate 
compensable rating under 38 C.F.R § 4.56, DC 5303.  See 
Robertson v.Brown, 5 Vet. App. 70 (1993), Trof v. Nicholson, 
No. 03-1923 (U.S. Vet. App. Apr 4, 2006)   


ORDER

An increased evaluation for residuals of a GSW and fracture 
of the left (minor) humerus, involving Muscle Group (MG) V, 
is denied.

An increased evaluation for residuals of a GSW to the left 
arm is granted subject to the law and regulations governing 
the payment of monetary benefits.

An increased evaluation for residual shrapnel scars of the 
chest and abdomen with retained foreign bodies, involving MG 
XIX is denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


